Citation Nr: 0300543	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dengue fever.  

2.  Entitlement to service connection for the residuals of 
a right ankle sprain.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from November 1943 
to November 1945.  

The veteran's appeal concerning dengue fever and a right 
ankle disability arose from a March 2001 rating action 
entered by the Department of Veterans Affairs (VA) 
regional office (RO) in Chicago, Illinois.  These claims 
were perfected for appeal in September 2001.  

The issue regarding hypertension arose from an August 2000 
rating action, and is the subject of the Remand portion of 
this decision below.  


FINDINGS OF FACT

1.  All evidence necessary for a decision regarding the 
claims concerning dengue fever and a right ankle 
disability has been obtained.  

2.  The veteran was treated for acute catarrhal bronchitis 
in service, but there is no medical evidence of any 
residual impairment arising from that illness.  

3.  The veteran was treated for a right ankle sprain in 
service.  

4.  The post service medical records do not reflect the 
presence of any right ankle impairment for many years 
after service.  

5.  The veteran was diagnosed to have " residual sprain of 
the right ankle" when examined for VA purposes in 2001.  

6.  The present record raises a reasonable doubt as to 
whether the veteran's current right ankle disability had 
its onset in service. 



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for the 
residuals of dengue fever are not met.  U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Granting the benefit of the doubt to the veteran, the 
Board concludes a right ankle disability was incurred in 
service.  U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(i.) Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes 
an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  VCAA; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that VA's 
duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA, codified as amended at 
38 U.S.C.A. §§ 5102 and 5103.  In this regard, the Board 
observes that the April 2001 notification of the rating 
decision on appeal, included as an enclosure a copy of 
that rating decision.  These documents described the 
rationale for the decision that was reached, and included 
a description of what was necessary to establish 
entitlement to the benefits sought.  VA's duty to notify 
the veteran also includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim and what development the VA would 
do.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A letter from the RO to the veteran dated in January 2001, 
informed the veteran of the information that was needed 
from him in connection with his claims, and the statement 
of the case issued to the veteran provided him notice of 
the law and regulations governing entitlement to service 
connection, identified the evidence considered in 
adjudicating the specific claims on appeal, and explained 
why the claims were denied.  Under these circumstances, 
the Board concludes that the essential requirements of the 
notice provisions of the VCAA have been met, and there is 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified at 38 U.S.C.A. § 5103A.  As to this duty to 
assist, it is observed that the veteran's service medical 
records have been associated with the claims file, the 
relevant and available post service medical treatment 
records have been obtained, and the veteran was examined 
for VA purposes in connection with this claim.  Neither 
the veteran nor his representative has indicated that 
there are any other records not associated with the claims 
file that could be obtained.  Under these circumstances, 
the Board finds that, as with the notice requirements of 
the VCAA, the development requirements of that law also 
have been met.  Therefore, the Board may proceed to 
address the merits of the veteran's claim.


(ii.)  Service Connection Law and Regulations

To establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  When a 
disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

(iii) Dengue Fever

A review of the veteran's service medical records fails to 
show any treatment for an illness characterized as dengue 
fever.  They do show, however, the veteran was 
hospitalized from mid February 1945 to early March 1945, 
for acute catarrhal bronchitis, the symptoms of which 
included a fever.  Since the veteran currently contends 
this was the time period during which he was treated for 
dengue fever, he is understood to mean that dengue fever 
and catarrhal bronchitis are essentially synonymous.  In 
any event, following the treatment for catarrhal 
bronchitis, the record shows that the veteran was returned 
to duty, and there are no subsequent service records 
reflecting any further complaints or treatment in this 
regard.  Similarly, the medical records from the years 
immediately post service, (VA examination reports in 1946 
and 1949) fail to show the presence of any impairment 
arising from this bronchitis or dengue fever.  (These 
records primarily address the residuals of the veteran's 
gunshot wounds in the area of the hand and buttocks, for 
which he is currently assigned a combined 60 percent 
disability evaluation.)  Thereafter, the records are 
equally silent as to the presence of any impairment 
considered to have arisen from catarrhal bronchitis or 
dengue fever.  

In connection with his current claim, the veteran was 
examined for VA purposes in February 2001.  The report 
from this examination reflects that while the examiner 
concluded there was a "History of dengue fever," pursuant 
to the information the veteran verbally reported, there 
were "No respiratory problems found."  

One of the basic tenets of a claim for service connection 
is competent evidence of the claimed disability.  A 
condition such as the residuals of dengue fever would have 
to be shown by medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Here, while the 
veteran is apparently of the understanding he was treated 
for dengue fever in service, which was characterized in 
his service records as catarrhal bronchitis, no residual 
impairment arising from this illness is demonstrated by 
any medical authority.  Under these circumstances, it must 
be concluded that the information and evidence of record 
in this case fails to show that the veteran has the 
disability (a residual of dengue fever) for which service 
connection is now sought.  In the absence of medical 
evidence reflecting the current presence of the claimed 
disability, the appeal in this regard is denied.  

(iv)  Right Ankle Disability

The veteran's service medical records show that he was 
hospitalized between February 10 and February 15, 1944 for 
a severe right ankle sprain when he fell down steps in his 
barracks.  Subsequently dated service medical records 
reflect no further complaints in this regard, and VA 
examinations conducted in 1946 and 1949, are likewise 
silent as to the presence of any ankle impairment.  

More recently, VA medical records document the veteran's 
right ankle complaints in 1999, at which time the veteran 
reported swelling in the ankle.  The following year, the 
veteran was seen by a private physician, Steven G. 
Sparenberg, D.O., at which time the veteran complained of 
pain in his right foot and ankle.  Dr.  Sparenberg noted 
the presence of tenderness about the right ankle, and 
described it as appearing "like a sprain or a strain, or 
possibly an aggravation of an old injury."  VA records 
dated in November 2000 again reflect the presence of right 
ankle complaints, and in February 2001 the veteran was 
examined for VA purposes in connection with this claim.  
At that time, the veteran complained of aching that 
occurred if he did a lot of walking and was on his feet a 
lot.  Examination revealed the right ankle was slightly 
larger than the left, and that there was mild tenderness 
over the dorsum of the ankle.  There also was limitation 
of dorsiflexion as compared to the left ankle.  The 
diagnosis was "Residual sprain of the right ankle."  

Clearly, the veteran sustained an injury to his right 
ankle during service.  It is also clear that he currently 
experiences right ankle discomfort, and has been shown to 
have limitation of motion, tenderness and swelling of that 
ankle.  Since the right ankle injury in service, however, 
there has been a period of more than 50 years before any 
further ankle complaints are documented.  Although recent 
examiners have indicated that the veteran's current 
complaints may be related to the veteran's in-service 
ankle sprain, the gap of more than a half a century 
between any documented complaints, raises an element of 
doubt as to the propriety of any conclusion that links 
current complaints to any event from so long ago.  In 
regard to this gap in treatment, however, the veteran 
indicated in a November 1999 statement that he in fact had 
been provided treatment for his ankle over the years, but 
that the physicians from whom this treatment was received 
had since died, and that their records were not available.  

Given the right ankle injury in service, the presence of 
current disability linked to that injury, and a plausible 
explanation to account for the gap in records documenting 
ankle complaints between service and the present, the 
Board finds that the evidence in its entirety is 
sufficient to bring the case into relative equipoise on 
the question of when the veteran incurred his current 
ankle disability.  

When, after considering all the evidence, a reasonable 
doubt arises regarding a determinative issue, the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Having reviewed the evidence 
in this case, the Board concludes that the unique facts 
presented in the record warrant the application of the 
reasonable doubt doctrine to the veteran's claim.  
Therefore, the Board finds that the evidence of record at 
least raises an issue of a reasonable doubt, the benefit 
of which should be resolved in the veteran's favor.  
Granting the veteran the benefit of the doubt, the 
evidence of record is understood to reflect the onset of 
the veteran's right ankle disability in service.  
Accordingly, service connection for the residuals of a 
right ankle sprain is warranted under the reasonable doubt 
doctrine.  



ORDER

Service connection for the residuals of dengue fever is 
denied.  

Service connection for the residuals of a right ankle 
sprain is granted.  


REMAND

As reflected in the Introduction to this decision, the 
claims file reflects that in an August 2000 rating 
decision, the veteran was denied service connection for 
hypertension, among other disabilities.  The record also 
shows that in October 2000, the RO received a written 
memorandum from the veteran's representative in which 
disagreement was expressed with respect to the decision 
made regarding hypertension.  No further action on this 
matter was taken by the RO, however, and it therefore 
becomes necessary for the veteran to be issued a statement 
of the case with respect to this issue, in order to give 
him an opportunity to perfect an appeal with respect to 
it.  [Applicable criteria provides that a perfected appeal 
to the Board of a particular decision entered by a 
Department of Veterans Affairs regional office consists of 
a notice of disagreement in writing received within one 
year of the decision being appealed and, after a statement 
of the case has been furnished, a substantive appeal 
received within 60 days of the issuance of the statement 
of the case or within the remainder of the one-year period 
following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming that it is the veteran's desire to pursue an 
appeal of the foregoing claim, the issuance of a statement 
of the case must be accomplished in order for the Board to 
acquire jurisdiction over it.  See Godfrey v. Brown, 
7 Vet.App. 398 (1995) (wherein the Court held that, where 
a claim has been placed in appellate status by the filing 
of a notice of disagreement and it does not appear that 
the RO has acted upon it, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim, lest the claimant be denied the opportunity to 
perfect an appeal as to the issue in dispute).  
Accordingly, it will be necessary for the Board to remand 
this matter concerning the claim for service connection 
for hypertension for preparation of a statement of the 
case in order to provide the veteran with the opportunity 
to perfect an appeal regarding it.

Under the circumstances described above, the claim for 
service connection for hypertension is remanded to the RO 
for the following:  

The veteran should be provided a statement of the 
case regarding his claim for service connection 
for hypertension.  This document should address 
all aspects of that claim.  Further, the veteran 
should be advised that, if he wishes the Board to 
address this matter, he must submit a timely 
substantive appeal in response to the statement 
of the case.  

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



